— Proceeding under article 78 of the Civil Practice Act to review a determination of the State Liquor Authority, dated January 22, 1954, revoking petitioner’s restaurant liquor license based on a finding that the licensee violated subdivision 6 of section 106 of the Alcoholic Beverage Control Law. The charge is that he suffered or permitted the licensed premises to become disorderly in that he suffered or permitted females on the licensed premises to solicit male patrons therein for immoral purposes on September 6, 1953. The proceeding has been transferred to this court. (Civ. Prac. Act, § 1296.) Determination annulled, with $50 costs and disbursements. The licensee was not present at the time. There is no proof that the licensee’s son (who was in charge of the premises) knew, or should have known, that either of the two named women or any of the other women alleged to have been present on the night in question were prostitutes, or that he participated in, or overheard, any conversations during which solicitation took place. In our opinion, the findings of the Authority are not supported by substantial evidence. Application of the Authority to strike out affidavits annexed to the petition dismissed, without costs, as academic. Adel, Acting P. J., Wenzel, Schmidt, Beldock and Murphy, JJ., concur.